UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________________
                                               )
RICHARD AMERICA,                               )
                                               )
              Plaintiff,                       )
                                               )
      v.                                       )             Civil Action No. 03-1807 (PLF)
                                               )
KAREN G. MILLS,                                )
 Administrator, Small Business Administration, )
                                               )
                         1
              Defendant.                       )
___________________________________________)


                                             ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that defendant’s motion to dismiss or, in the alternative, for summary

judgment [53] is DENIED; it is

               FURTHER ORDERED that on or before October 2, 2009, the parties file a joint

status report about how they wish to proceed in this case.

               SO ORDERED.

                                                     /s/___________________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge
DATE: September 17, 2009




       1
               Under Rule 25(d)(1) of the Federal Rules of Civil Procedure, Administrator Karen
G. Mills has been substituted for former Administrator Steven Preston. FED . R. CIV . P. 25(d).